UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-2461



RAMONA MASON,

                                               Plaintiff - Appellant,

          versus


SPRINT PCS,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-00-515-3-MU)


Submitted:    April 18, 2002                 Decided:   April 25, 2002


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ramona Mason, Appellant Pro Se.     Gregory Wenzl Brown, Meredith
Regan Summerlin, CRANFILL, SUMNER & HARTZOG, L.L.P., Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ramona Mason appeals the district court’s order enforcing the

employment discrimination settlement agreement between Mason and

Sprint PCS.   We have reviewed the record and the district court’s

opinion and find no reversible error.    Accordingly, we affirm on

the reasoning of the district court.   Mason v. Sprint PCS, No. CA-

00-515-3-MU (W.D.N.C. Nov. 28, 2001).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                 2